UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) |X| QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 || TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-23576 STRASBAUGH (Exact name of registrant as specified in its charter) California (State or other jurisdiction of incorporation or organization) 825 Buckley Road, San Luis Obispo, California (Address of principal executive offices) 77-0057484 (I.R.S. Employer Identification No.) (Zip Code) (805) 541-6424 (Registrant’s telephone number, including area code) Not applicable. (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ (Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yeso No x As of July 31, 2010, there were 14,705,587 shares of the issuer’s common stock issued and outstanding. CAUTIONARY STATEMENT All statements included or incorporated by reference in this Quarterly Report on Form 10-Q, other than statements or characterizations of historical fact, are “forward-looking statements.” Examples of forward-looking statements include, but are not limited to, statements concerning projected net sales, costs and expenses and gross margins; our accounting estimates, assumptions and judgments; the demand for our products; the competitive nature of and anticipated growth in our industry; and our prospective needs for additional capital. These forward-looking statements are based on our current expectations, estimates, approximations and projections about our industry and business, management’s beliefs, and certain assumptions made by us, all of which are subject to change. Forward-looking statements can often be identified by such words as “anticipates,” “expects,” “intends,” “plans,” “predicts,” “believes,” “seeks,” “estimates,” “may,” “will,” “should,” “would,” “could,” “potential,” “continue,” “ongoing,” similar expressions and variations or negatives of these words. These statements are not guarantees of future performance and are subject to risks, uncertainties and assumptions that are difficult to predict. Therefore, our actual results could differ materially and adversely from those expressed in any forward-looking statements as a result of various factors, some of which are set forth in the “Risk Factors” section of our Annual Report on Form 10-K for the year ended December31, 2009, which could cause our financial results, including our net income or loss or growth in net income or loss to differ materially from prior results, which in turn could, among other things, cause the price of our common stock to fluctuate substantially. These forward-looking statements speak only as of the date of this report. We undertake no obligation to revise or update publicly any forward-looking statement for any reason, except as otherwise required by law. -i- TABLE OF CONTENTS PART I FINANCIAL INFORMATION Page Item 1. Financial Statements 1 Condensed Consolidated Balance Sheets as of June 30, 2010 (unaudited) and December 31, 2009 (audited) 1 Condensed Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2010 and 2009 (unaudited) 2 Condensed Consolidated Statement of Redeemable Convertible Preferred Stock and Shareholders’ Deficit for the Six Months Ended June 30, 2010 (unaudited) 3 Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2010 and 2009 (unaudited) 4 Notes to Condensed Consolidated Financial Statements for the Three and Six Months Ended June 30, 2010 (unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3. Quantitative and Qualitative Disclosures About Market Risk 34 Item 4. Controls and Procedures 34 Item 4T. Controls and Procedures 34 PART II OTHER INFORMATION Item 1. Legal Proceedings 35 Item 1A. Risk Factors 35 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 35 Item 3. Defaults Upon Senior Securities 35 Item 4. (Removed and Reserved) 35 Item 5. Other Information 35 Item 6. Exhibits 36 Signatures 36 -ii- ITEM 1.FINANCIAL STATEMENTS STRASBAUGH AND SUBSIDIARY CONDENSED CONSOLIDATED BALANCE SHEETS AS OF JUNE 30, 2010 (UNAUDITED) AND DECEMBER 31, 2009 (AUDITED) (In thousands, except share data) ASSETS June 30, December 31, CURRENT ASSETS (unaudited) Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $13 at June 30, 2010 and December 31, 2009 Inventories Prepaid expenses PROPERTY, PLANT, AND EQUIPMENT OTHER ASSETS Capitalized intellectual property, net of accumulated amortization of $86 at June 30, 2010 and $82 at December 31, 2009 Other assets 24 28 TOTAL ASSETS $ $ LIABILITIES, REDEEMABLE CONVERTIBLE PREFERRED STOCK AND SHAREHOLDERS’ DEFICIT CURRENT LIABILITIES Accounts payable $ $ Accrued expenses Customer deposits Deferred revenue 36 48 OTHER LIABILITIES Preferred stock related embedded derivative and warrants 4 COMMITMENTS AND CONTINGENCIES (Notes 6, 7, 8 and 9) REDEEMABLE CONVERTIBLE PREFERRED STOCK Redeemable convertible preferred stock (“Series A”), no par value, $15,593 aggregate preference in liquidation at June 30, 2010, 5,909,089 shares authorized, 5,909,089 shares issued and outstanding SHAREHOLDERS’ DEFICIT Preferred stock, no par value, 9,090,911 shares authorized, zero shares issued and outstanding — — Common stock, no par value, 100,000,000 shares authorized, 14,705,587 and 14,705,587 issued and outstanding at June 30, 2010 and December 31, 2009, respectively 56 56 Additional paid-in capital Accumulated deficit ) TOTAL LIABILITIES, REDEEMABLE CONVERTIBLE PREFERRED STOCK AND SHAREHOLDERS’ DEFICIT $ 10,075 $ The accompanying notes are an integral part of these statements. -1- STRASBAUGH AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2(Unaudited) (In thousands, except per share data) Three Months Ended June 30, Six Months Ended June 30, (unaudited) (unaudited) REVENUES Tools $ Parts and Service NET REVENUES COST OF SALES Tools Parts and Service TOTAL COST OF SALES GROSS PROFIT OPERATING EXPENSES Selling, general and administrative expenses Research and development INCOME (LOSS) FROM OPERATIONS ) ) OTHER INCOME (EXPENSE) Rental income Interest income 1 2 1 6 Interest expense (5
